EXHIBIT 10.24 NOTE AND TRUST DEED MODIFICATION AGREEMENT OF MAY 2009 I.BACKGROUND:Effective August 5, 2005, the undersigned Calais Resources, Inc, a British Columbia corporation (“Calais-BC”), and Calais Resources Colorado, Inc, a Nevada corporation (“Calais-CO”) (collectively, the “Calais Companies”) executed a promissory note (the “Note”) in which Calais-BC and Calais-CO promised to pay Duane A. Duffy, Glenn E. Duffy, James Ober, and Luke Garvey (Holders herein) the sum of $807,650.11.Concurrently, the Calais Companies and the Holders entered into a Security Agreement, pursuant to which the Calais Companies executed a deed of trust encumbering certain real property located in Boulder County, Colorado.On or about December 15, 2005, the Calais Companies made a principal payment due under the Note in the amount of $166,000.In March 2007, following a default by the Calais Companies on further payments, the Note was modified and extended to require monthly installment payments of $75,000.00 on the fifteenth (15th) day of each month, beginning April 15, 2007 and continuing until the entire Note balance was paid.No monthly payments were made by the Calais Companies.On or about March 31, 2007, the Calais Companies made a further payment of $200,000 on the amount due and payable.In November 2007, the Calais Companies and the Holders agreed to a further modification of the Note to extend repayment terms through April 1, 2008, pending the expected resolution by the Calais Companies of certain financial issues.Subsequent to the April Agreement on April 1, 2008 Calais made a payment of $100,000, an additional payment of $50,000 on May 1, 2008, and an additional payment of $25,000 on June 20, 2008.As of August 1, 2008 the agreed to balance is $816,800.07.A payment in the amount of $12,500 was made on August 5, 2008.Subsequent to the new note Agreement of January 2009 – no payments have been made.A new note agreement was subsequently entered into date May 1, 2009 with the following agreement between the parties. In the interest of assuring full payment of all principal and interest due under the Note as modified, the Calais Companies and the Holders now agree to revise and amend the terms of the Note further, as follows: II.AGREEMENTS OF THE PARTIES: A. The balance due under the Note as of May 1, 2009 shall be US$906,770.99 as set forth on attached Exhibit 1.Commencing May 1, 2009, interest on the unpaid balance shall accrue at a rate of 15.9 percent per annum through the date on which the unpaid balance is paid in full.The new note settlement date has been set as December 31, 2009 with all payments due at that time.However, ifCalais Resources, Inc. is successful in securing outside funding prior to December 31, 2009, the Company agrees to settle thenote balance with the Duffy Groupwithin 10 days of sufficient funding for Calais. B. The Calais Companies shall make a note extension payment of $100,000 effective as of May 1, 2009, in the form of Calais shares and full warrants.The share price will be set at US$ 0.08 per share and the warrant price will be set at US$ 0.12 with an expiration date of January 1, 2020.The 1,250,000 shares will be issued as per the distribution as shown below.These shares will be restricted with the normal legend as required under Rule 144. C. Calais shall also issue the shares and warrants to the Duffy Group as summarized below. NameNew Shares New Warrants Duane Duffy504,683504,683 Glenn Duffy504,683504,683 James Ober120,317120,317 Luke Garvey120,317120,317 D. All payments to Holders by the Calais Companies, shall be delivered to each Holder directly in accordance with the following allocation: Duane A. Duffy – 40.3746 % Glenn E. Duffy– 40.3746 % James Ober9.6254 % Luke Garvey9.6254 % All modifications of the Note described herein shall also modify the terms of the deed of trust and security agreement referenced herein.All other terms of the Note and such deed of trust and security agreement shall remain in full force and effect. Executed on the dates shown below by: CALAIS RESOURCES, INC. CALAIS RESOURCES COLORADO, INC. By: By: David K. Young David K. Young President and Chief Executive Officer President and Chief Executive Officer STATE OF COLORADO) ) ss. COUNTY OF ) On this day of , 2009, before the undersigned officer, personally appeared David K. Young, who acknowledged himself to be the President and Chief Executive Officer of Calais Resources, Inc. and Calais Resources Colorado, Inc., and who, as such, being authorized so to do, executed the foregoing instrument for the purposes therein contained, by signing on behalf of each such corporation. IN WITNESS WHEREOF, I hereunto set my hand and official seal. My Commission Expires: Notary Public Duane A. Duffy DateDuane A. Duffy STATE OF COLORADO) ) ss. COUNTY OF ) The foregoing instrument was acknowledged before me on this day of , 2009, by Duane A. Duffy. My Commission Expires: Notary Public Glenn E. Duffy Date Glenn E. Duffy STATE OF FLORIDA ) ) ss. COUNTY OF ) The foregoing instrument was acknowledged before me on this day of , 2009, by Glenn E. Duffy. My Commission Expires: Notary Public Luke Garvey Date:Luke Garvey STATE OF) ) ss. COUNTY OF ) The foregoing instrument was acknowledged before me on this day of , 2009, by Luke Garvey. My Commission Expires: Notary Public James Ober Date:James Ober STATE OF) ) ss. COUNTY OF ) The foregoing instrument was acknowledged before me on this day of , 2009, by James Ober. My Commission Expires: Notary Public Exhibit 1 Calculation of Note Principal as of May 1, 2009 Item Interest / Day Days Amount New Principal Principal and interest due as of August 1, 2008: Payment - $12,500 on August 5, 2008 Per Diem Interest Accruing since August 1, 2008 to Sept 1, 2008 at 15.9% APR 31 Per Diem Interest Accruing since Sept 1, 2008 to Dec 31, 2008 at 15.9% APR Late Fees for Sept, Oct, Nov, Dec 2008 with interest Total Amount Due – Dec 31, 2008 Per Diem Interest Accruing from December 31, 2008 to May 1, 2009 at 15.9 % APR
